Citation Nr: 0915909	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The Veteran served on active duty from March 1971 to October 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Chicago, Illinois.  
In a November 2006 decision, the Board denied service 
connection for an acquired psychiatric disorder.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a September 2008 memorandum decision, vacated and remanded 
the Board's November 2006 decision because the Board failed 
to provide an adequate statement of reasons and bases for its 
determination about the content and probative weight of the 
evidence.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links 
the Veteran's acquired psychiatric disorder, currently 
diagnosed as a depressive disorder, to his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, an 
acquired psychiatric disorder, to include depressive 
disorder, was incurred during his period of active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran and his representative contend that his current 
psychiatric disorder either had its onset in service or is 
etiologically linked to in-service situational depression.  
Because the claim for service connection on appeal is being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non- prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Analysis

The Veteran alleges that his current psychiatric disorder had 
its onset in service, or alternatively, that is can be 
etiologically linked to in-service situational depression.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

Considering all the competent medical evidence of record, and 
giving the Veteran the benefit of the doubt, the Board finds 
that service connection for an acquired psychiatric disorder, 
variously diagnosed as dysthymic disorder and recurrent major 
depressive disorder, is warranted.  Initially, although the 
Veteran's September 1970 induction and October 1972 
separation medical examination reports show that clinical 
psychiatric evaluations were normal, his service treatment 
records indicate that he stated he was having difficulty 
adjusting to the Army and was under acute stress in July 1971 
and originally complained of "situational depression" in 
November 1971.  Subsequent VA and private treatment records, 
beginning in July 1998, consistently note the Veteran's long 
history of depression, as well as a remote history of 
substance abuse.  In addition, a January 2006 letter from the 
Veteran's treating VA psychologist, notes that he had treated 
the Veteran since June 2003 and that his history of 
depression dated to his military service and that he was 
treated for 12 years after initially experiencing depression 
in 1970.  Although a VA psychiatric examiner, in a March 2006 
addendum to an earlier October 2002 VA psychiatric 
examination, opined that the Veteran's current depression was 
not as likely as not related to his service, the Board finds 
the January 2009 private psychologist's opinion that the 
Veteran's depressive disorder as likely as not had its onset 
in service and existed continuously since that time as 
probative regarding the etiology of the Veteran's psychiatric 
disorder.  In this respect, the Board notes that both 
opinions were provided after the Veteran's claims file was 
reviewed and both reports provide rationale for the opinions.  
Under these circumstances, the Board cannot conclude, given 
this evidence, that the preponderance of the evidence is 
against the claim.  

Thus, in light of the foregoing, the Board finds that there 
is an approximate balance of positive and negative evidence 
in this case regarding the issue of whether the Veteran's 
current acquired psychiatric disorder is a result of his 
service.  Accordingly, with resolution of all doubt in the 
Veteran's favor, entitlement to service connection for an 
acquired psychiatric disorder is granted.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


